Citation Nr: 9932633	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for pulmonary 
tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1975.

The current appeal arose from a November 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The RO adjudicated several 
issues, including its denial of entitlement to an increased 
(compensable) evaluation for PTB.

After adjudicating several issues then pending on appeal, the 
Board of Veterans' Appeals (Board) remanded the case to the 
RO for further development and adjudicative actions in 
October 1997 and December 1998.

In August 1999 the RO affirmed its prior denial of 
entitlement to an increased (compensable) evaluation for PTB.

The case has been returned to the Board for final appellate 
review.


FINDING OF FACT

Post service VA examinations including those conducted in 
April 1998, March 1999, and July 1999 have failed to 
clinically objectively substantiate reactivation of PTB, a 
disability reported as inactive for four years when the 
veteran was examined by VA in September 1975.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
PTB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.7, 4.97; Diagnostic Code 6731 
(effective prior to October 7, 1996);  38 C.F.R. §§ 4.31, 
4.97; Diagnostic Code 6731; 61 Fed.Reg. 46720-46731 (Sept. 5, 
1996) (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records shows that in 
November 1968 the veteran had a positive tuberculin skin 
test.  



Two years subsequently the veteran developed respiratory 
illness upon return from service in Southeast Asia which was 
diagnosed as infiltrates in the upper lung fields thereby 
rasing the question of a tuberculosis infection.

VA conducted a general medical examination of the veteran in 
September 1975.  A chest x-ray disclosed a nodular infiltrate 
in the right upper lobe probably secondary to old 
tuberculosis.  A clinical evaluation of the respiratory 
system was normal.  The examiner diagnosed PTB, minimal, 
inactive for four years.

In October 1975 the RO granted entitlement to service 
connection for PTB, minimal, inactive, four years, with 
assignment of a noncompensable evaluation.

An August 1987 official examination for VA compensation 
purposes shows the examiner noted there had been no diagnosis 
of PTB.  Radiographic studies were reported to reveal 
multiple tiny nodules in the right apex.  The nodules were 
noted to probably represent granulomatous disease, which in 
the opinion of the examiner, was of undetermined etiology.

In May 1988 the RO denied entitlement to an increased 
(compensable) evaluation for PTB, and service connection for 
chronic obstructive pulmonary disease (COPD).

The veteran reopened his claimed for an increased 
(compensable) evaluation for his PTB in May 1995.

A July 1995 VA chest x-ray was negative for any active 
disease.

A substantial quantity of medical treatment reports referable 
to several disorders not at issue has been associated with 
the claims file.  None of the treatment reports show any 
evidence or finding of reactivation of PTB.

VA conducted a special pulmonary examination of the veteran 
with pulmonary function studies in April 1998.  The examiner 
noted that the veteran's PTB had been treated with anti-
tuberculous drugs.  Over the years there had been no changes 
in his x-rays.  There remained what amounted to minimal 
scarring in the subapical areas of the right upper lung 
field.  The examiner noted that the veteran had never had 
active PTB.

VA conducted a special pulmonary examination of the veteran 
in March 1999.  He was noted to have interstitial lung 
disease and COPD.  Current lung problems were said to be 
contributed to by histoplasmosis.  The examiner was unable to 
attribute changes in the lungs to the service-connected PTB, 
nor did he link interstitial lung disease and COPD to the 
service-connected PTB.

VA conducted additional special pulmonary examination of the 
veteran in July 1999.  The examiner noted that the veteran 
may have had PTB in service although that was never proven on 
the basis of bacterial cultures or bronchoscopic 
examinations.  At the same time he had a respiratory 
infection that could well have been histoplasmosis.  It was 
not possible to separate out which of the veteran's current 
pulmonary disorders were truly related to PTB or 
histoplasmosis and one would have to contend that they could 
very well be related to both.

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports preference over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (1999).

The percentage ratings contained in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked impairment with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The criteria for evaluating diseases of the respiratory 
system were changed effective October 7, 1996.  Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress or the Secretary 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As there is no indication that the Secretary has 
precluded application of either the previous or amended 
version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for his service-connected PTB be 
considered under both the previous and amended criteria.  The 
RO has considered the veteran's claim under both the previous 
and amended criteria consistent with a previous remand of the 
case to the RO by the Board for this very purpose.

The criteria for rating the veteran's service-connected PTB 
prior to October 7, 1996 are reported below.

A 100 percent evaluation may be assigned for inactive, 
chronic PTB for one year after date of attainment of 
inactivity of tuberculosis.  Thereafter, residuals 
attributable to PTB are to be rated.  A 100 percent 
evaluation may be assigned for pronounced PTB, manifested by 
advanced fibrosis with severe ventilatory deficit manifested 
by dyspnea at rest, marked restriction of chest expansion, 
with pronounced impairment of bodily vigor.  

A 60 percent evaluation may be assigned for severe PTB, 
manifested by extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health.  

A 30 percent evaluation may be assigned for moderate PTB, 
with considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  

A 10 percent evaluation may be assigned for PTB which is 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  A noncompensable evaluation 
may be assigned for PTB with healed lesions, minimal or no 
symptoms.  38 C.F.R. § 4.97; Diagnostic Code 6731.  

The criteria for rating the veteran's service-connected PTB 
which became effective October 7, 1996 are reported below.

Depending on the specific findings, residuals of inactive, 
chronic pulmonary tuberculosis may be rated as interstitial 
lung disease, restrictive lung disease, or, when obstructive 
lung disease is the major residual, as chronic bronchitis 
Diagnostic Code (DC) 6600.  Thoracoplasty is rated as removal 
of ribs under DC 5297.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased (compensable) evaluation for 
his PTB is well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The veteran's assertions concerning the severity of his PTB 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
(compensable) evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that in view of the previous 
remands of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); White 
v. Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidentiary record discloses that 
PTB, reported as inactive for four years when the veteran was 
examined by VA in 1975, has not, on the basis of additional 
medical documentation and recent VA examinations, been found 
to have reactivated.  Even with application of both the 
previous and amended criteria for rating respiratory 
disabilities, there exists no basis upon which to predicate 
assignment of an increased (compensable) evaluation for the 
appellant's service-connected PTB.  The veteran has been 
found to have other disabling pulmonary disorders, none of 
which has been found to be related to his service-connected 
PTB.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulations as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO both provided and 
discussed the criteria for assignment of an extraschedular 
evaluation in light of the veteran's claim for increase.  The 
RO determined that in view of the fact that the veteran's PTB 
is not and has not been active for many years, it has not 
rendered the veteran's disability picture unusual or 
exceptional in nature.

The Board agrees with the determination of the RO.  As PTB is 
not active, it has not been shown to either markedly 
interfere with employment or require frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  No basis has been presented 
upon which to predicate a referral of the case to the Under 
Secretary for benefits or the Director of the VA Compensation 
and Pension Service for consideration of assignment of an 
increased (compensable) evaluation on an extraschedular 
basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for PTB.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for PTB 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

